DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Claims 1-15 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,104,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the referenced claims are directed to the same subject matter, namely a polymer composition for 3-D printing comprising a polyolefin copolymer containing at least 60 wt.% of polypropylene. The referenced claims do not recite the “processing window’ of the thermoplastic polymer composition; however, the processing window is inherent for the same composition and is from 120 to 1500C (See Patent ‘819, col. 5, lines 35-44).
 Applicant has not disputed the rejection; therefore, it is assumed that Applicant agrees with the Examiner.

Claim Rejections - 35 USC § 103
Claims 1, 3-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over CHAE (US 2016/0122570) in view of Timur (EP 3028842) and WANG et al (US 2017/0240734).
	Claims 1: Chae teaches a thermoplastic polymer for 3-D printing comprising a block copolymer of olefin wherein the amount of olefin copolymerized with propylene is 5 to 30 wt.% and the amount of polypropylene is at least 85 wt.% (Chae, para. 0049-0050) which is well within the claimed range of at least 60wt% of polypropylene. The thermoplastic polymer powder has a peak melting point (“MP”) of 130 to 180°C (Chae, para. 0051) and in particular, from 120C to 145°C (Examples 1 & 2, para. 0055 and 0058), which renders a processing window of 120 to 145°C and thus within the claimed range of 120 to 150°C. However, the polymer of Chae exists as a 
filament rather than powder. Timur teaches powder composition comprising polypropylene for 3-D printing (Timur, abstract and para. 0034); the powder can be obtained by cryogenic grinding (Timur, para. 0035). In light of Timur’s teaching, the PHOSITA would have found it obvious to subject the filaments of Chae to a cryogenic grinding as taught by Timur in order to arrive at powder form that is more favorable in 3D production of small series (Timur, para. 0002). Timur also teaches a melting temperature of at most 152oC (Timur, para. 0041) and thus, like Chae, the process window for the thermoplastic powder of Timur is necessarily within the claimed range of 120 to 150°C.  
	With regards to the newly added claim feature, i.e. the thermoplastic polymer powder composition comprising a polypropylene block copolymer resulting from a multi-stage polymerization having a viscosity between 0.1 to 100 dl/g, Wang teaches multistage polymerized polypropylene copolymer that provides improved mechanical properties in particular impact strength (Wang, para. 0001 and 0122-0123); the polypropylene composition has a viscosity from 2.5 to 9.0 dl/g (Wang, claim 1) which is well within the claimed range of 0.1 to 100 dl/g.  In light of Wang’s teaching, the POSITA would have been motivated to utilize the propylene copolymer of Wang in the polypropylene component of the thermoplastic polymer composition of Chae in order to obtain a polymer composition having improved impact strength and thus a mechanically strong build material for the 3-D printing operation.
	Claims 3 and 4: Timur teaches the composition to comprise a filler including glass powder (Timur, para. 0050) which would have encompassed solid glass beads and crushed glass.
	Claim 7: Timur teaches grinding and screening thermoplastic material to arrive at powder having desired particle size distribution (Timur, para. 0035) ranging from 1 to 100m, which overlaps the claimed range of D10 and D90 from 20 to 140 m, and a D50 (number average diameter) of 60 to 70 m, which is well within the claimed range of 50 to 85 m.
	Claim 8: The thermoplastic polymer powder of Chae comprising polypropylene block copolymer having a peak melting point (“MP”) of 130 to 180°C (Chae, para. 0051), which overlaps the claimed range of 130 to 140C, and a melt flow index of 1 to 20g/10 min. at about 190°C (Chae, para. 0048), which is well within the claimed range of at least 49/10 min at 190°C. Chae does not report the crystallization peak; however, because the melting point and melt index are the same as those of the claimed range, it
is expected that the crystallization peak of the Chae polymer composition would also be within or overlap the claimed range. Further, in particular, Timur teaches crystalline polypropylene and like Chae, atactic propylene (Timur, para. 0034). Thus the combination of Chae and Timur teachings would have naturally arrived at a crystallization peak within the claimed range.

	Claim 9: Wang reports a tensile modulus in the range of 500-1100 MPa for the polypropylene composition (Wang, para. 0104) which is well within the claimed range of at least 15 MPa.
	Claim 10: Timur teaches an antistatic agent being present in a proportion of 0.1 to 4 wt.% (Timur, para. 0049) which is well within the claimed range of 0.05 to 5 wt.%.

Claims 4-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chae, Timur and Wang, and further in view of Rodgers (US 2017/0233574).
	Claims 4-6: Chae and Timur teaches the thermoplastic polymer powder of the claimed invention as discussed above. Rodgers teach conventional functional fillers in 3-D printing composition including glass fibers, glass beads (spheres), (Rodgers, para. 0136); Rogers also teaches the fillers including calcium carbonate and phosphates (Rodgers, para. 0139) which are known flame retarding agents. Therefore, it would have been obvious to incorporate additives/fillers that are conventionally used in 3-D
printing composition in the thermoplastic polymer powder in order to improve the properties of the composition.
	Claim 11: Chae teaches a thermoplastic polymer for 3-D printing comprising a block copolymer of olefin wherein the amount of olefin copolymerized with propylene is 5 to 30 wt.% and the amount of polypropylene is at least 85 wt.% (Chae, para. 0049- 0050) which is well within the claimed range of at least 60wt% of polypropylene. Rodgers teach a composition for 3-D printing that typically includes an antioxidant (Rodger, para. 0137). Additionally, Rodgers teaches fillers present from 1 to 45 wt.% of the composition (Rodgers, para. 0136) which overlaps the claimed range of 10 to 20 wt.%. Timur teaches polymer powder composition for 3-D printing comprising flow aids and antistatic agents, wherein the flow aids may be present from 0.1 to 4 wt. % (Timur, para. 0048), which is within the claimed range of 0.1 to 5 wt.%, and the antistatic agent is present in a proportion of 0.1 to 4 wt.% (Timur, para. 0049) which is well within the claimed range of 0.05 to 5 wt.%.  With regards to the newly added claim feature, i.e. the thermoplastic polymer powder composition comprising a polypropylene block copolymer resulting from a multi-stage polymerization having a viscosity between 0.1 to 100 dl/g, Wang teaches multistage polymerized polypropylene copolymer that provides improved mechanical properties in particular impact strength (Wang, para. 0001 and 0122-0123); the polypropylene composition has a viscosity from 2.5 to 9.0 dl/g (Wang, claim 1) which is well within the claimed range of 0.1 to 100 dl/g.  In light of Wang’s teaching, the POSITA would have been motivated to utilize the propylene copolymer of Wang in the polypropylene component of the thermoplastic polymer composition of Chae in order to obtain a polymer composition having improved impact strength and thus a mechanically strong build material for the 3-D printing operation.
	Claim 12: Timur teaches grinding and screening thermoplastic material to arrive at powder having desired particle size distribution (Timur, para. 0035) ranging from 1 to 100m, which overlaps the claimed range of D10 and D90 from 20 to 140 m, and a D50 (number average diameter) of 60 to 70 m, which is well within the claimed range of 50 to 85 m.

	Claim 13: Rodgers teach conventional functional fillers in 3-D printing composition including glass fibers, glass beads (spheres), (Rodgers, para. 0136). Timur teaches the composition to comprise a filler including glass powder (Timur, para. 0050) which would have encompassed solid glass beads and crushed glass.
	Claim 14: Wang reports a tensile modulus in the range of 500-1100 MPa for the polypropylene composition (Wang, para. 0104) which is well within the claimed range of at least 20 MPa.
	Claim 15: Chae teaches that thermoplastic polymer powder has a peak melting point (“MP”) of 130 to 180°C (Chae, para. 0051) and in particular, from 120C to 145°C (Chae, Examples 1 & 2, para. 0055 and 0058), which renders a processing window of 120 to 145°C and thus within the claimed range of 120 to 150°C. In addition, Timur also teaches a melting temperature of at most 152°C (Timur, para. 0041) and thus, like Chae, the process window for the thermoplastic powder of Timur is necessarily within the claimed range of 120 to 150°C.

Response to Arguments
Applicant’s arguments filed May 17, 2022 have been considered but are moot in view of the teaching of multistage polymerized polypropylene block copolymer having high impact strength by Wang as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



July 29, 2022